NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Monaco on 04/08/2021.

The application has been amended as follows: 

1. (Currently Amended) 	A method for processing signals by a relay node in a wireless communication system, the method comprising: 
receiving Service Data Adaptation Protocol (SDAP) configuration from a network; 
based on an identifier for a PDU session not being included in the received SDAP configuration
establishing a first SDAP entity without the PDU session for control data based on the SDAP configuration; 
notifying an establishment of the first SDAP entity without the PDU session to an upper layer; and 
transmitting and receiving the control data via the first SDAP entity without the PDU session; and 
based on the identifier for the PDU session being included in the received SDAP configuration: 
establishing a second SDAP entity with the PDU session for user data based on the SDAP configuration; 
notifying an establishment of the second SDAP entity with the PDU session and the identifier for the PDU session to the upper layer; and 
transmitting and receiving the user data via the second SDAP entity with the PDU session. 

Allowable Subject Matter
Claims 1, 5, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “based on an identifier for a PDU session not being included in the received SDAP configuration… establishing a first SDAP entity without the PDU session for control data based on the SDAP configuration,” “notifying an establishment of the first SDAP entity without the PDU session to an upper layer,” and “transmitting and receiving the control data via the first SDAP entity without the PDU session” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claim 5 recites similar limitations as those of claim 1, therefore, claim 5 is allowed for similar reasons as stated above.  Claim 9 depends from an allowable base claim, therefore, claim 9 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRIAN P COX/           Primary Examiner, Art Unit 2474